J-A10045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                              Appellee

                       v.

ROY LEE SNYDER

                              Appellant                       No. 1423 MDA 2014


              Appeal from the Judgment of Sentence July 18, 2014
                 in the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005704-2013


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                     FILED JUNE 02, 2015

        Roy Lee Snyder (“Appellant”) appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas following his jury trial

conviction for escape.1 We affirm.

        The   trial   court    summarized      the   events    underlying   Appellant’s

conviction as follows:

              On August 21, 2013, [Appellant] was transferred from
        SCI-Frackville to the [Alcohol Drug Addiction Probation Parole
        Treatment ([ADAPPT[)] Halfway House for purposes of being
        placed under parole supervision. Mr. Christopher Bardwell was
        assigned as [Appellant’s] state parole supervisor at the time. On
        September 30, 2013, [Appellant] was released to parole and
        discharged with an unsuccessful completion of the ADAPPT
        Halfway House program for being disrespectful to staff.
        [Appellant] was held at Berks County Prison until the Board of
        Probation and [P]arole made a determination in response to
____________________________________________


1
    18 Pa.C.S. § 5121(a).
J-A10045-15


     [Appellant’s] discharge from ADAPPT. On November 8, 2013,
     the Board of Probation and Parole made the decision to detain
     [Appellant] in a secure community corrections center and to hold
     the violation hearing in abeyance pending completion of the
     parole violator’s program at the correction center.

            On November 19, 2013, in the afternoon, [Appellant] was
     transported to Wernersville Community Corrections Center
     (WCCC) to complete the parole violator’s center program in
     Building 30. On that date, Mr. Brandon Smith, Community
     Correction Monitor for WCCC, was assigned to patrol Building 30,
     which is a locked parole violator facility. At approximately 11:00
     p.m., Mr. Smith heard a fire alarm sound, indicating that one of
     the fire exits in Building 30 was opened. As soon as the alarm
     went off, Mr. Smith notified all staff in the building that the fire
     alarm had been activated. Mr. Smith then confirmed that no
     members of the staff tripped the alarm. Mr. Smith immediately
     went down to inspect the alarm area and reset the fire alarm.
     An emergency head count was then conducted by Mr. Smith and
     additional staff to make sure all parole violators were still
     present inside Building 30. Each parole violator was instructed
     to return to their assigned bunk for purposes of performing the
     “head count.”

            To determine whether or not an individual is in fact
     missing, Mr. Smith utilized a checklist which spells out every
     parole violator[’]s name and Department of Corrections (DOC)
     number.     Mr. Smith was then able to cross-reference this
     checklist with the door cards located on each bunkroom door.
     The door cards exhibit a photo of each violator assigned to the
     room and indicate the violator’s assigned bunk number. Mr.
     Smith testified that the only individual not accounted for was
     [Appellant]. Mr. Smith then proceeded to inspect [Appellant’s]
     wall locker next to his assigned bunk. Mr. Smith confirmed that
     all of [Appellant’s] personal items were missing from his
     assigned bunk. The only materials left inside [Appellant’s] wall
     locker were the issued items given to him by the WCCC at his
     time of entry. At approximately 11:51 p.m., Trooper Jason Hope
     of the Pennsylvania State Police was then notified that
     [Appellant] had pulled the fire alarm and exited the west side of
     Building 30. At no time had [Appellant] returned to WCCC.

           On November 22, 2013, at about 4:20 p.m., Officer David
     Samsel was dispatched to Redners Warehouse Market on North
     5th Street, Muhlenburg Township, Pennsylvania. Officer Samsel

                                    -2-
J-A10045-15


      proceeded to question [Appellant] regarding his identity.
      [Appellant] did not have identification with him at the time, but
      informed Officer Samsel that his name was Roy Lee Snyder.
      [Appellant] then told Officer Samsel that he was court
      committed at [WCCC]. [Appellant] was then recommitted due to
      his parole violations.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed October 8, 2014 (“1925(a)

Opinion”), pp. 2-4.

      Following a trial conducted on June 18, 2014, a jury convicted

Appellant of escape. On July 22, 2014, the trial court sentenced Appellant to

30 months to 7 years of incarceration. After the trial court denied his post-

sentence motion on July 29, 2014, Appellant filed a timely notice of appeal

on August 25, 2014.       Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1. Whether the evidence is insufficient to sustain a jury verdict
      of guilty for the crime of [e]scape charged against [Appellant]
      because a) he was on parole and not committed to a parole
      violation center as required by 61 Pa.C.S.[] Section 5006 and b)
      the Commonwealth failed to prove beyond a reasonable doubt
      that [Appellant] acted recklessly when he left [WCCC]?

      2. Whether the trial court abused its discretion in allowing the
      Commonwealth      to   introduce   evidence    concerning    the
      circumstances that led to [Appellant’s] expulsion from ADAPPT
      as that situation was not related to the charge of [e]scape for
      which he was on trial?

      3. Whether the trial court erred in instructing the jury that the
      definition of “official detention” excludes only “active”
      supervision of probation or parole?

Appellant’s Brief at 5.



                                     -3-
J-A10045-15



      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Thomas G.

Parisi, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively     discusses   and    properly   disposes   of   the   questions

presented.    See 1925(a) Opinion, pp. 4-20 (finding: (1) Commonwealth

proved Appellant’s guilt beyond a reasonable doubt where evidence

illustrated Appellant was officially detained within WCCC and consciously and

willfully removed himself from official detention; (2) trial court did not abuse

its discretion in allowing Commonwealth to elicit details of Appellant’s

expulsion from ADAPPT Halfway House where such details described

chronology of events leading to escape and explained Appellant’s detention

status; and (3) viewing jury instruction as a whole, trial court properly

instructed jury on concepts of “official detention”).   Accordingly, we affirm

on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2015




                                      -4-